RECEIVED
      Court of Appeals
         MAY 1 3 ZM5
           Lisa MatZ               CAUSE NO. DF-05-03154
        Clerk, 5th District
IN THE INTEREST OF                         §                INTHE DISTRICT COURT
PHILLIP GRANT GEORGE                       §                                                     r-o


BRITTANY NICOLE GEORGE AND                 §                254™ JUDICIAL DlpTgJCT               c^
RICHARD TRENT GEORGE,                      §                                             f-r.    „<      ^   mr
CHILDREN                                   §                DALLAS COUNTY
                                                                                                  CO

              REQUEST FORSUPPLEMENTATION OF CLERK'S REC6rJ?q;
                                                      m                                           -o     fH
TO THE HONORABLE JUDGE OF SAID COURT:                                             2 w'
                                                                                  —<              ^T
                                                                                  -c              cr<
        In compliance with Rule 34.5(c) of the Texas Rules of Appellate Procedure regarding
supplementation of the appellate record, please prepare, certify, and file in Cause No. 05-14-
01217-CV in the Court of Appeals for the Fifth District of Texas at Dallas a supplement containing
the following relevantrecords that were omittedfrom the Clerk's Record that the Clerk previously
filed in Cause No. 05-14-01217-CV:

          1. June 29, 2006 divorce decree entitled "Agreed Final Decree of Divorce;"

          2. January 25, 2011 motion filed by Kay George entitled "Petitioner Kay Warrick
          George's Petition to Modify Medical Support Payment and a Motion for Enforcement
          and Sanctions;"

          3. August 23, 2011 motion filed by Kay George entitled "Motion for Enforcement of
          Child Support Order and Order to Appear;"

          4. September 6, 2011 motion filed by Kay George entitled "First Amended Motion for
          Enforcement of Child Support Order and order to Appear;"

          5. January 23, 2012 docket sheet (2 pages); and

          6. April 20, 2012 order entitled "Order Holding Respondent in Contempt for Failure to
          Pay Child Support, Granting Judgment forArrearages, and Suspending Commitment."

                                                        Respectfully submitted,



                                                        .ay   Warrick George                                 '
                                                        Pro se
                                                        5871 KimberLane
                                                        Frisco, TX 75034
                                                        Phone: 214-471-2074
                                                        k84george@yahoo.co


 REQUEST FOR SUPPLEMENTATION OF CLERK'S RECORD                                                  Page 1
                                CERTIFICATE OF SERVICE


       I certify that the foregoing document was served upon the persons listed below in accord
with the Texas Rules of Civil and Appellate Procedure on the 13th day of May, 2015:

       Clerk of the Court, 5th Court of Appeals of Texas, via hand delivery, Cause No. 05-14-
       01217-CV
       Jeffrey T. George, via email to Georgekids2011 @gmail.com - court approved email
       address




                                                        Kay yarrick George                        /




REQUEST FOR SUPPLEMENTATION OF CLERK'S RECORD                                        Page 2